THOMAS, Justice,
dissenting.
I dissent from the majority opinion in this case. I probably do not need to reiterate the ■views I articulated in Dunnegan v. Laramie County Comm’rs, 852 P.2d 1138 (Wyo.1993) Dunnegan I. It appears the district court in this instance espoused that theory for resolving the ease, and I applaud that perceptive approach even though it apparently is to no avail.
In the erudite comparison of definitions in the majority opinion, the essential question is begged. It is clear to me fireworks that fell outside the definition in Wyo.Stat. § 35-10-201(a) (1988) were being offered for sale in Laramie County, but were subject to the exception found in Wyo.Stat. § 35-10-204(a)(iii) (1988), which provides in pertinent part:
This act [§§ 35-10-201 through 35-10-207] shall not be construed to prohibit:
⅜ ⅜ ⅜: ⅜ ⅜ ⅜:
(iii) Any person from offering for sale, exposing for sale, or selling, any fireworks which are to be and are shipped directly out of the state.
Of course, no one can control what the purchaser may do with the fireworks once that person somehow has certified they are to be shipped directly out of the state. I understand this was at least one of the evils the county resolution was designed to avoid. Be that as it may, this court has sustained, without dancing around the statutory definition, the authority of a municipality to prohibit fireworks that are not controlled by the state statute. Haddenham v. City of Laramie, 648 P.2d 551 (Wyo.1982).
I am satisfied the court really should confront the essential question which is whether the counties have the authority to legislate absent a specific authorization of the legislation by the legislature. That has not occurred in this instance, and the issue should be resolved. The legislature then can decide whether it wants to offer that authority to the counties or whether it wants to expand the state regulation of fireworks. It still is true, without any equivocation, that the fact the statute does not prohibit the imposition of further regulation or prohibition upon sale, use, and possession by counties does not constitute a grant of authority.